Exhibit 10.4

 

ADOBE SYSTEMS INCORPORATED

AMENDED 1994 PERFORMANCE AND RESTRICTED STOCK PLAN

2007 PERFORMANCE SHARE PROGRAM

AWARD GRANT NOTICE

Adobe Systems Incorporated (the “Company”), pursuant to its 2007 Performance
Share Program (the “Program”) under its Amended 1994 Performance and Restricted
Stock Plan (the “Plan”), hereby awards to Participant the award (the “Award”)
set forth below.  This Award is subject to all of the terms and conditions as
set forth herein and in the Performance Share Award Agreement, the Program and
the Plan, all of which are attached hereto and incorporated herein in their
entirety.  Unless otherwise defined herein, capitalized terms shall have the
meanings set forth in the Plan or the Program, as applicable.

Participant:

 

Date of Grant:

 

Vesting Commencement Date

 

Number of Shares of Stock Subject to Target Award:

[              ] shares of Stock

Number of Shares of Stock Subject to Maximum Award:

200% of number of shares of Stock subject to Target Award

Performance Period:

 

 

Determination of Actual Award:  On the Certification Date, and provided that (i)
the specified level of applicable Performance Goals is attained during the
Performance Period and (ii) Participant continues to render Service to the
Company or any other Participating Company through the Certification Date, the
Company shall credit Participant with an Actual Award representing the number of
shares of Stock (which may be equal to all or a portion (including none) of the
Maximum Award) as determined by the Committee based on the degree of achievement
of the Other Performance Goals set forth on Exhibit A to the Program and the
limitations set forth in Section 5 of the Performance Share Award Agreement.

Vesting Schedule:   The Actual Award shall vest as to 1/4th of the shares of
Stock subject to the Actual Award on the later of (i) the Certification Date and
(ii) the one year anniversary of the [                        ] (the “First
Vesting Date”), and thereafter as to 1/4th of the shares of Stock subject to the
Actual Award on each of the second, third and fourth anniversaries of the
[                      ] (each such date, a “Vesting Date”), so that the Actual
Award will be fully vested as of the fourth anniversary of the Vesting
Commencement Date; provided, however, that the Participant continues to render
Service to the Company or any other Participating Company through each such
vesting date.

Delivery of Shares:   Subject to the limitations contained herein and the
provisions of the Plan and the Program, the Company shall deliver to the
Participant the vested shares of Stock subject to the Actual Award as provided
in Section 3 of the Performance Share Award Agreement.

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Award Grant Notice, the
Performance Share Award Agreement, the Program and the Plan.  Participant
further acknowledges that as of the Date of Grant, this Award Grant Notice, the
Performance Share Award Agreement, the Program, and the Plan set forth the
entire understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted to Participant under the Plan, and
(ii) the following agreements only:

OTHER AGREEMENTS:

 

 

 


--------------------------------------------------------------------------------


 

ADOBE SYSTEMS INCORPORATED:

PARTICIPANT:

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:

Performance Share Award Agreement, 2007 Performance Share Program and Amended
1994 Performance and Restricted Stock Plan

 


--------------------------------------------------------------------------------


ADOBE SYSTEMS INCORPORATED

AMENDED 1994 PERFORMANCE AND RESTRICTED STOCK PLAN

2007 PERFORMANCE SHARE PROGRAM

PERFORMANCE SHARE AWARD AGREEMENT

Pursuant to the Award Grant Notice (“Grant Notice”) and this Performance Share
Award Agreement (“Award Agreement”), Adobe Systems Incorporated (the “Company”)
has awarded you, pursuant to its 2007 Performance Share Program (the “Program”)
under its Amended 1994 Performance and Restricted Stock Plan (the “Plan”), the
Maximum Award as indicated in the Grant Notice.  Unless otherwise defined herein
or in the Grant Notice, capitalized terms shall have the meanings set forth in
the Plan or the Program, as applicable.

The details of your Award are as follows.

1.             ENTITLEMENT TO SHARES.

(a)           Actual Award.  Provided that (i) the specified level of applicable
Performance Goals is achieved during the Performance Period and (ii) you
continue to render Service to the Company or any other Participating Company
through the Certification Date, then, subject to the limitations contained
herein and to the provisions of the Program and the Plan, you shall be credited
with an Actual Award on the Certification Date equal to all or a portion
(including none) of the Maximum Award, with a reduction from the Maximum Award
determined by the Committee based on the degree of achievement of the Other
Performance Goals set forth on Exhibit A to the Program and, as applicable,
based on any reduction pursuant to Section 5 of this Award Agreement.  If the
Committee does reduce the Maximum Award on account of the degree of achievement
of Other Performance Goals, you will be credited with a portion (or none) of the
shares of Stock subject to the Maximum Award; provided, however, that (i) if a
specified level of Performance Goals is not achieved during the Performance
Period, you will not be credited with or receive any shares of Stock, and (ii)
the maximum number of shares of Stock for which you may be credited as an Actual
Award will in no event exceed the Maximum Award.

(b)           Vesting.  The Actual Award shall be subject to vesting in
accordance with the Vesting Schedule set forth on the Grant Notice, subject to
such acceleration as provided in Section 1(c) or 7 below.

(c)           Disability or Death.

(i)            If your Service terminates on or prior to the Certification Date
by reason of death or Disability, you (or your heirs in the case of death) will
be credited with a pro-rated Actual Award equal to that number of shares of
Stock that you would have been credited with if you had remained in Service
until the Certification Date based on the actual achievement of the Performance
Goals and Other Performance Goals, with pro-ration made based on the number of
months of Service (rounded up for any partial months of Service) you provided in
the Performance Period prior to termination (but in no event shall you be
credited with more than 12

1


--------------------------------------------------------------------------------


months of Service during the Performance Period).  You will be deemed to have
vested in that 1/4th of the shares of Stock subject to the Actual Award that
would have vested on the First Vesting Date.

(ii)           If your Service terminates on or after the Certification Date,
you will be deemed to have vested in that 1/4th of the shares of Stock subject
to the Actual Award that would have vested on the next Vesting Date (which may
be the First Vesting Date if the Certification Date occurs prior to the first
anniversary of the Vesting Commencement Date).

(iii)         The shares of Stock subject to an Actual Award that vests pursuant
to this Section 1(c) shall be issued and delivered to you (or your heirs in the
case of death) at such time as such shares would normally be issued pursuant to
Section 3 below.

2.             DIVIDENDS.  Except as provided in Section 6 below, you shall not
receive or be credited with any payment or other adjustment in the number of
shares subject to the Actual Award for Dividends (as defined in Section 10 of
the Plan) that may be made in respect of the shares of Stock to which your
Actual Award relates unless the record date for such Dividends occurs after the
last day of the Performance Period.  Any Dividends that may be made in respect
of the shares of Stock subject to your Actual Award pursuant to the foregoing
sentence will be (a) credited as dividend equivalents, (b) subject to vesting in
accordance with the Vesting Schedule, (c) subject to any deferral election you
make, and (d) paid in the same form issued to other stockholders.

3.             DELIVERY OF SHARES.  Subject to Sections 4 and 13 of this Award
Agreement, the Company shall issue and deliver to you (or your heirs in the case
of death) the certificates representing the shares of Stock subject to a vested
Actual Award (the “Certificates”) within thirty (30) days following the date of
vesting of such Actual Award in accordance with Section 1(b) of this Award
Agreement.  If you elect to defer delivery of the shares of Stock as provided in
Section 4 of this Award Agreement, shares of Stock will be issued and delivered
to you on the date or dates that you elect on your deferral election form.  The
Certificates shall be in such form as is determined by the Company.  All shares
of Stock shall be fully vested on delivery.

4.             DEFERRAL ELECTION.  If permitted by the Company to do so, you may
elect to defer receipt of the shares of Stock that would otherwise be issued
pursuant to the vesting of your Award in accordance with the terms and
conditions, including the applicable eligibility requirements, of the Company’s
Deferred Compensation Plan.  The Board (or an appropriate committee thereof)
will, in its sole discretion, establish the rules and procedures for such
deferrals.

5.             EFFECT OF LEAVES OF ABSENCE.  Unless otherwise required by law,
if you have taken in excess of thirty (30) days of leaves of absence during a
Performance Period, your Actual Award shall be prorated on the basis of the
number of days of Service during the Performance Period during which you were
not on a leave of absence.

6.             NUMBER OF SHARES.  The number of shares of Stock subject to your
Award will be adjusted from time to time for capitalization adjustments, as
provided in Section 5 of the Plan.

2


--------------------------------------------------------------------------------


7.             EFFECT OF CHANGE IN CONTROL.  Upon a change in control (as
defined in the Company’s Executive Severance Plan in Event of Change in
Control), the Program shall terminate.

(a)           If the change in control occurs on or prior to the Certification
Date, then (i) you shall be credited with an Actual Award in respect of the
number of shares of Stock subject to the Target Award shown on the Grant Notice
multiplied by a fraction, the numerator of which is the number of months
(rounded up for any partial months) of the Performance Period that have elapsed
as of the effective date of the change in control (which number shall not be
greater than 12) and the denominator of which is 12 and (ii) you shall be deemed
to have vested in that 1/4th of the shares of Stock subject to the Actual Award
that would have vested on the First Vesting Date.

(b)           If the change in control occurs after the Certification Date, then
you shall be deemed to have earned and vested in that 1/4th of the shares of
Stock subject to the Actual Award that would have vested if the transaction were
to occur on the next Vesting Date (which may be the First Vesting Date if the
Certification Date occurs prior to the first anniversary of the Vesting
Commencement Date).

(c)           Shares of Stock (or any other shares of stock, cash or other
property received pursuant to the change in control in consideration for the
shares of Stock subject to the Actual Award; such consideration, the
“Consideration”) in respect of such Actual Award will be delivered to you not
later than immediately prior to the change in control; provided, however, that
the Company may delay delivery of the shares of Stock (or the Consideration, as
applicable) for six (6) months or such lesser period of time as is required to
avoid any additional taxes, penalties and interest under Section 409A of the
Code (and any state tax laws of similar effect).  You hereby acknowledge that
Awards are considered “performance share units” as such term is used in the
Company’s Executive Severance Plan in Event of Change in Control and any
individual change in control agreements.

8.             SECURITIES LAW COMPLIANCE.  The grant of your Award and the
issuance of any shares of Stock pursuant to an Actual Award shall be subject to
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities.  You may not be issued any shares of Stock
pursuant to an Actual Award if the issuance of shares of Stock would constitute
a violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed.  In addition, you may not be issued any
shares of Stock pursuant to an Actual Award unless (i) a registration statement
under the Securities Act shall at the time of issuance be in effect with respect
to the shares of Stock or (ii) in the opinion of legal counsel to the Company,
the shares of Stock may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act.  YOU ARE
CAUTIONED THAT THE SHARES OF STOCK MAY NOT BE ISSUED UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED.  The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares of Stock pursuant to an Actual Award shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
issuance of

3


--------------------------------------------------------------------------------


any shares of Stock pursuant to an Actual Award, the Company may require you to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company

9.             RESTRICTIVE LEGENDS.  The shares of Stock issued pursuant to an
Actual Award shall be endorsed with appropriate legends, if any, determined by
the Company.

10.          TRANSFERABILITY.  Your Award and any unvested shares of Stock
subject to the Actual Award are not transferable, except by will or by the laws
of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Stock pursuant to Section 3 of
this Award Agreement.

11.          AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or the Participating Company Group, or on the part of the Company or
Participating Company Group to continue such service.  In addition, nothing in
your Award shall obligate the Company or the Participating Company Group, their
respective stockholders, boards of directors, Officers or Employees to continue
any relationship that you might have as an Employee, Director or Consultant for
the Company or the Participating Company Group.

12.          UNSECURED OBLIGATION.  Your Award is unfunded, and you shall be
considered an unsecured creditor of the Company with respect to the Company’s
obligation, if any, to issue shares of Stock pursuant to an Actual Award under
this Award Agreement.  You shall not have voting or any other rights as a
stockholder of the Company with respect to the Stock acquired pursuant to this
Award Agreement until such Stock is issued to you pursuant to this Award
Agreement.  Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company with respect to the Stock so issued.  Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

13.          WITHHOLDING OBLIGATIONS.  Regardless of any action taken by the
Company or the Participating Company Group with respect to any or all income,
employment, social insurance, or payroll taxes, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and Participating Company Group (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of your Award, the subsequent sale of shares of
Stock acquired pursuant to an Actual Award, or the receipt of any dividends and
(ii) does not commit to structure the terms of the grant or any other aspect of
your Award to reduce or eliminate your liability for Tax-Related Items.  At the
time any Actual Award is determined, at the time you vest in such Actual Award,
at the time you receive a distribution of shares of Stock pursuant to such
Actual Award, or at any time thereafter as requested by the Company or the
Participating Company Group, you shall pay or make adequate arrangements
satisfactory to the Participating

4


--------------------------------------------------------------------------------


Company Group to satisfy all withholding obligations of the Participating
Company Group.  In this regard, at the time you receive a distribution of shares
of Stock pursuant to an Actual Award, or at any time thereafter as requested by
the Company or the Participating Company Group, you hereby authorize the
withholding of that number of whole vested shares of Stock otherwise deliverable
to you pursuant to an Actual Award under this Award Agreement having a fair
market value not in excess of the amount of the Tax-Related Items determined by
the applicable minimum statutory rates.  Finally, you shall pay to the Company
or Participating Company Group (as applicable) any amount of the Tax-Related
Items that the Company or the Participating Company Group may be required to
withhold as a result of your participation in the Plan that cannot be satisfied
by the means previously described.  The Company and the Participating Company
Group shall have no obligation to deliver shares of Stock until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this section.

14.          NATURE OF AWARD.  In accepting your Award, you acknowledge that:

(a)           the Plan is established voluntarily by the Company; it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan, Program and
this Award Agreement;

(b)           the grant of your Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Awards, or
benefits in lieu of Awards, even if Awards have been granted repeatedly in the
past;

(c)           all decisions with respect to future Awards under the Plan, if
any, will be at the sole discretion of the Committee;

(d)           your participation in the Plan shall not create a right to further
employment with the Company or the Participating Company Group and shall not
interfere with any ability of the Company or the Participating Company Group to
terminate your employment relationship at any time with or without cause;

(e)           you are voluntarily participating in the Plan;

(f)            an Award is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

(g)           in the event that you are not an employee of the Company, your
Award will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, your Award will not be interpreted to form an
employment contract with the other members of the Participating Company Group;

(h)           the future value of the shares of Stock subject to your Award is
unknown and cannot be predicted with certainty; and

(i)            no claim or entitlement to compensation or damages arises from
termination of your Award or diminution in value of your Award or shares of
Stock issued

5


--------------------------------------------------------------------------------


pursuant to an Actual Award resulting from termination of your Service with the
Company or the Participating Company Group (for any reason whether or not in
breach of applicable labor laws), and you irrevocably release the Company and
the Participating Company Group from any such claim that may arise.  If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen then, by executing the Grant Notice, you shall be
deemed irrevocably to have waived your entitlement to pursue such a claim.

15.          DELIVERY OF DOCUMENTS AND NOTICES.  Any document relating to
participating in the Plan or Program and/or notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given
(except to the extent that this Award Agreement provides for effectiveness only
upon actual receipt of such notice) upon personal delivery, electronic delivery,
or upon deposit in the U.S. Post Office or foreign postal service, by registered
or certified mail, with postage and fees prepaid, addressed to the other party
at the e-mail address, if any, provided for you by the Company or a
Participating Company or at such other address as such party may designate in
writing from time to time to the other party.

(a)           Description of Electronic Delivery.  The Plan and Program
documents, which may include but do not necessarily include the Plan prospectus,
Grant Notice, Award Agreement and U.S. financial reports of the Company, may be
delivered to you electronically.  Such means of delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other delivery determined at the Committee’s
discretion.

(b)           Consent to Electronic Delivery.  You acknowledge that you have
read Section 15 of this Award Agreement and consent to the electronic delivery
of the Plan and Program documents, as described in Section 15 of this Award
Agreement.  You acknowledge that you may receive from the Company a paper copy
of any documents delivered electronically at no cost if you contact the Company
by telephone, through a postal service or electronic mail at equity@adobe.com. 
You further acknowledge that you will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly, you
understand that you must provide the Company or any designated third party with
a paper copy of any documents delivered electronically if electronic delivery
fails.  Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at equity@adobe.com.  Finally, you understand that
you are not required to consent to electronic delivery.

16.          DATA PRIVACY CONSENT.  You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among the members of the
Participating Company Group for the exclusive purpose of implementing,
administering and managing your participation in the Plan and Program.

You understand that the Company and the Participating Company Group hold certain
personal information about you, including, but not limited to, your name, home
address

6


--------------------------------------------------------------------------------


and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan and Program (“Data”).  You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan or Program, that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country.  You understand that you
may request a list with the names and addresses of any potential recipients of
the Data by contacting your local human resources representative.  You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Stock pursuant to an Actual Award.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan or Program.  For more information on the consequences of your refusal
to consent or withdrawal of consent, you understand that you may contact your
local human resources representative.

17.          HEADINGS.  The headings of the Sections in this Award Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Award Agreement or to affect the meaning of this Award Agreement.

18.          AMENDMENT.  The Committee may, without notice, amend, suspend or
terminate the Program; provided, however, that no such action may adversely
affect any then outstanding Award unless (i) expressly provided by the Committee
and (ii) with the consent of the Participant, unless such action is necessary to
comply with any applicable law, regulation or rule.

19.          MISCELLANEOUS.

(a)           The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

7


--------------------------------------------------------------------------------


20.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan and Program, the provisions of which are hereby made a
part of your Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan or Program.  In the event of any conflict between the
provisions of your Award and those of the Plan or Program, the provisions of the
Plan or Program shall control.  In the event of any conflict between the
provisions of the Plan or Program, the provisions of the Plan shall control.

21.          APPLICABLE LAW.  This Award Agreement shall be governed by the laws
of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.

8


--------------------------------------------------------------------------------